UNPUBLISHED

PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Cynthia Critchfield appeals the district court’s order dismissing her complaint against the United States Drug Enforcement Agency arising out of the DEA’s failure to provide Critchfield with a security clearance or permit her to begin work for its contractor, Datatrec Information Services, prior to issuance of a security clearance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Critchfield v. U.S. Drug Enforcement Agency, No. CA-02-1456-A (E.D.Va. Jan. 28, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED